Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2022 has been entered.
 
Claim Objections
Claim 18 is objected to because of the following informalities:  
The claim contains the language “the tuning input indicating that the search result ranking model is adjust an importance of one or more specified search result attributes” (emphasis added). 
This phrasing is not grammatically correct. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process of searching for results, receiving results, tuning the search algorithm, and receiving updated results without significantly more. 
The independent claims 1, 11, 18, and 19 recite requesting a search, receiving search results for the search that are ranked, receiving a tuning input to create a tuning profile that adjusts the search ranking model, dynamically updating the displayed results according to the tuned model, and storing the tuning profile and using the tuning profile in subsequent searches. This is a mental process because a human being, equipped with a generic computer, is capable of conducting a search of documents, ranking the documents according to a search model, adjusting how the documents are ranked, and re-ranking the results in view of the adjustments. Each of these steps may be performed by a human being with a generic computer. As such, the claimed invention is directed to a mental process.  
This judicial exception is not integrated into a practical application because the claimed invention appears to merely adjust a search model and update search results for a search query in view of the adjusted search model. The claimed limitations do not appear to improve the processing of a computer or require the use of a specific machine. As such, the claimed limitations do not appear to have a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all of the elements are directed toward the judicial exception. While claims 1, 11, and 18 contain a processor and a memory, and claim 19 contains a computer readable storage medium, it is noted that all of these computer elements are recited as generic computing elements. It is noted that none of the claimed elements, in part or in whole, appear to improve the processing of a computer or require the use of a specific machine. As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Dependent claims 2-10, 12-17, and 20 appear to merely include additional steps regarding tuning the search algorithm, conducting a search, or displaying results. None of the details of claims 2-10, 12-17, and 20 appear to improve the processing of a computer or require the use of a specific machine. As such, the claims do not seem to have a practical application and do not contain additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haveliwala et al. (US Pre-Grant Publication 2005/0216434) in view of Braham et al. (US Pre-Grant Publication 2014/0214813).

As to claim 1, Haveliwala teaches a computer system comprising the following: 
one or more processors (see paragraph [0065]); 
system memory (see paragraph [0065]); 
one or more computer-readable storage media having stored thereon computer- executable instructions that, when executed by the one or more processors (see paragraph [0065]), cause the computing system to perform the following: 
requesting a search for a first user (see paragraphs [0024]-[0025] and Figures 5-6. A user may submit a search query, such as “Stanford”); 
receiving search results for the search, the received search results having been generated and ranked using a search ranking model, the received search results being displayed within a user interface to the first user according to each search result's determined ranking, each search result having an associated search result attribute (see paragraphs [0024]-[0025] and Figure 6. Also see paragraphs [0006] and [0026], which indicates that search results are initially ranked without regard to the user’s interest. Thus, the search results are displayed in a user interface as shown in Figure 6, each search result ranked and each search result having attributes); 
receiving a tuning input at the user interface from the first user to create a tuning profile that adjusts the search ranking model, the tuning input indicating that the search result ranking model is to adjust an importance of one or more specified search result attributes by increasing or decreasing the importance of a certain term, increasing or decreasing the importance of a certain search result, or increasing or decreasing a type of search results (see paragraphs [0021]-[0022] and Figures 2-3 and Figure 6. On the search results page, an “Edit Profile” exists. The “Edit Profile” page allows a user to create a personal profile, which is a tuning profile. The personal profile, as discussed in paragraph [0025], allows a user to adjust the ranking of the search results to increase the importance of a category of search results. A category of search results is a type of search result. Paragraph [0027] discloses how results are then weighted, with results matching the category “Computers (General)” are weighted higher in view of the user’s profile); 
dynamically updating the displayed received search results by adding search results to the received search results according to the determined ranking for each search result (see paragraphs [0026]-[0027] and [0029] and Figures 6-7. As the user adjusts the personalization slide, the results are dynamically reranked); and 
causing the tuning profile to be stored (see paragraphs [0021]-[0022] and [0030]. The user profile is saved and may be edited).
Haveliwala does not explicitly show: 
and applied to subsequent searches by one or more other users, including users other than the first user.  
Braham teaches:
causing a tuning profile to be stored and applied to subsequent searches by one or more other users, including users other than the first user (see paragraphs [0058]-[0059]. The search profiles of other users, including “higher skilled users” may be used to identify relevant results. These additional profiles are stored and may be used in subsequent searches by other users). 
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Haveliwala by the teachings of Braham, because Braham provides the benefit of allowing users of Haveliwala to tap into the knowledge and discernment of more experienced users. This option will increase the ability of users of Haveliwala to customize their search results to better suit their needs and find relevant results. 

As to claim 2, Haveliwala as modified teaches the computer system of claim 1, the one or more computer-readable storage media having stored thereon computer-executable instructionsPage 2 of 11 UTILITY PATENTMS Docket No. 340331-US-CNTthat, when executed by the one or more processors, cause the computing system to perform the following: 
receiving at least one search attribute at the user interface (see Haveliwala paragraphs [0021]-[0022] and Figures 2 and 3. The user may submit search attributes through their client); and 
sending the received search attribute to a second computer system that is configured to process the search, wherein the received search results are received from the second computer system (see Haveliwala paragraphs [0033]-[0034]. User profile attributes are sent to a front end and back end server. Results are received from the backend server).  

As to claim 3, Haveliwala as modified by Braham teaches the computer system of claim 1, wherein adjusting the search result ranking model comprises two of the following: 
increasing or decreasing the importance of a certain term, 
increasing or decreasing the importance of a certain search result (see Braham paragraphs [0058]-[0059]), and 
the type of search results (see Haveliwala paragraphs [0026]-[0027]). 

As to claim 4, Haveliwala as modified teaches the computer system of claim 1, wherein the received search results are based on search result attributes that include the one or more specified search result attributes, and wherein the search result ranking is associated with the one or more specified search result attributes (see Haveliwala paragraphs [0026]-[0027]).  

As to claim 5, Haveliwala as modified teaches computer system of claim 4, wherein the tuning input is applied to a value associated with the search attribute (see Haveliwala paragraphs [0021]-[0022] and [0027]).   

As to claim 6, Haveliwala as modified by Braham teaches computer system of claim 1, wherein the tuning profile is automatically applied to subsequent searches by the one or more other users (see Braham paragraphs [0058]-[0059]).  

As to claim 7, Haveliwala as modified teaches computer system of claim 1, the one or more computer- readable storage media having stored thereon computer-executable instructions that, when executed by the one or more processors, cause the computing system to perform the following: Page 3 of 11 UTILITY PATENT 
MS Docket No. 340331-US-CNTdetermining that a search attribute has been received for which the tuning profile has been stored (see Haveliwala paragraphs [0021]-[0022]); and 
accessing the stored tuning profile to apply the stored search result ranking model settings to the received search attribute (see Haveliwala paragraphs [0021]-[0022]).  

As to claim 8, Haveliwala as modified teaches computer system of claim 7, wherein tuning profile is applied to searches received from a specified user or from a specified group of users (see Haveliwala paragraphs [0021]-[0022] and [0026]-[0027]).  

As to claim 9, Haveliwala as modified teaches computer system of claim 7, wherein the tuning profile applies to a plurality of different search attributes (see Haveliwala paragraphs [0021]-[0022] and [0026]-[0027]).  

As to claim 10, Haveliwala as modified teaches computer system of claim 1, wherein the dynamic updating including adding and removing search results according to the determined ranking for each search result (see Haveliwala paragraphs [0026]-[0027] and Figure 6. Promoted search results are added to the front page).


As to claim 11, Haveliwala teaches a computer system comprising the following:
one or more processors (see paragraph [0065]); 
system memory (see paragraph [0065]); 
one or more computer-readable storage media having stored thereon computer- executable instructions that, when executed by the one or more processors (see paragraph [0065]), cause the computing system to perform the following: 
receiving a request for a search from a first user (see paragraphs [0024]-[0025] and Figures 5-6); 
providing search results for the search to the first user, the provided search results having been generated and ranked using a search ranking model, the search results being ranked according to a search results ranking model, each search result having associated search result attributes (see paragraphs [0024]-[0026] and Figure 6 and the rejection of claim 1); 
receiving a tuning input from the first user to create a tuning profile that adjusts the search ranking model, the tuning input indicating that the search result ranking model is to adjust an importance for one or more specified search result attributes by increasing or decreasing the importance of a certain term, increasingPage 4 of 11 UTILITY PATENTMS Docket No. 340331-US-CNTor decreasing the importance of a certain search result, or increasing or decreasing a type of search results (see paragraphs [0021]-[0022] and [0025]-[0027] and Figures 2-3 and 6 and the rejection of claim 1); 
dynamically updating the provided search results according to the updated ranking based on the tuning input, such that the user interface displaying the provided search results is updated to reflect the changed provided search results rankings and adding search results to the provided search results according to the determined updated ranking for each search result (see paragraphs [0026]-[0027] and [0029] and Figures 6-7 and the rejection of claim 1); 
storing the tuning profile (see paragraphs [0021]-[0022] and [0030] and the rejection of claim 1); and 
Haveliwala does not explicitly show: 
applying the stored tuning profile to subsequent searches by one or more users other than the first user such that the tuning profile ranks each search result from the subsequent searches according to the tuned search result ranking model and the specified search result attributes.  
Braham teaches: 
applying the stored tuning profile to subsequent searches by one or more users other than the first user such that the tuning profile ranks each search result from the subsequent searches according to the tuned search result ranking model and the specified search result attributes (see paragraphs [0058]-[0059]. The search profiles of other users, including “higher skilled users” may be used to identify relevant results. These additional profiles are stored and may be used in subsequent searches by other users). 
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Haveliwala by the teachings of Braham, because Braham provides the benefit of allowing users of Haveliwala to tap into the knowledge and discernment of more experienced users. This option will increase the ability of users of Haveliwala to customize their search results to better suit their needs and find relevant results. 

As to claim 12, Haveliwala as modified teaches the computer system of claim 11, the one or more computer-readable storage media having stored thereon computer-executable instructions that, when executed by the one or more processors, cause the computing system to perform the following: 
receiving a search attribute for which the provided search results are to be provided (see Haveliwala paragraphs [0021]-[0022] and [0025]-[0027]); 
determining that one or more stored tuning profiles is associated with the received search attribute (see Haveliwala paragraphs [0021]-[0022] and [0025]-[0027]); and 
applying the tuning profiles associated with the received search attribute to the provided search results resulting from the received search attribute (see Haveliwala paragraphs [0021]-[0022] and [0025]-[0027]).  

As to claim 13, Haveliwala as modified teaches the computer system of claim 11 the one or more computer- readable storage media having stored thereon computer-executable instructions that, when executed by the one or more processors, cause the computing system to map the tuning input to one or more search algorithms, such that the search is performed using the tuning input (see Haveliwala paragraphs [0025]-[0027]).  

As to claim 14, Haveliwala as modified teaches the computer system of claim 11, wherein dynamically updating the provided search results according to the updated ranking further comprises repositioning search results from the user interface according to the determined ranking for each search result (see Haveliwala paragraphs [0025]-[0027] and Figures 6 and 7).  

As to claim 15, Haveliwala as modified by Braham teaches the computer system of claim 11, the one or more computer- readable storage media having stored thereon computer-executable instructions that, when executed by the one or more processors, cause the computing system to provide one or more suggested changes to a search user based on context information associated with the user (see Braham paragraph [0057]. Suggested search results may be provided to a search user based on a skill rating of the user compared to other users)

As to claim 16, Haveliwala as modified teaches the computer system of claim 11, wherein the tuning input defines interpolations for one or more search result attributes, the interpolations indicating the rate at which search result ranking change based on the tuning input (see Haveliwala paragraphs [0025]-[0028]. A slider is provided that defines an amount, or rate, at which search result rankings change).  

As to claim 17, Haveliwala as modified teaches the computer system of claim 11, wherein one or more associated search result attributes are automatically updated upon changing another related search result attribute (see Haveliwala paragraph [0029]).

As to claim 18, Haveliwala teaches the a computer system including at least one processor and a memory (see paragraph [0065]), a computer-implemented method for dynamically tuning search result rankings to control how the search results are presented in a user interface, the method comprising: 
requesting a search for a first user (see paragraphs [0024]-[0025] and Figures 5-6); 
receiving search results for the search, the received search results having been generated and ranked using a search ranking model, the received search results being displayed within a user interface to the first user according to each search result's determined ranking, each search result having an associated search result attribute (see paragraphs [0024]-[0026] and Figure 6 and the rejection of claim 1);Page 6 of 11 
UTILITY PATENTMS Docket No. 340331-US-CNTreceiving a tuning input at the user interface from the first user to create a tuning profile that adjusts the search ranking model, the tuning input indicating that the search result ranking model is adjust an importance of one or more specified search result attributes, by increasing or decreasing the importance of a certain term, increasing or decreasing the importance of a certain search result, or increasing or decreasing a type of search results, the search result ranking model determining how each search result is ranked (see paragraphs [0021]-[0022] and [0025]-[0027] and Figures 2-3 and 6 and the rejection of claim 1); 
updating the displayed received search results as the search result ranking model is tuned for the specified search result attributes, the updating comprising adding search results to the received search results according to the determined ranking for each search result (see paragraphs [0026]-[0027] and [0029] and Figures 6-7 and the rejection of claim 1. Search results are added to the front page when displayed to a user); and 
causing the tuning profile to be stored (see paragraphs [0021]-[0022] and [0030] and the rejection of claim 1)
Haveliwala does not clearly teach. 
and applied to subsequent searches by one or more other users.  
Braham teaches: 
causing the tuning profile to be stored and applied to subsequent searches by one or more other users (see paragraphs [0058]-[0059] and the rejection of claim 1). 
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Haveliwala by the teachings of Braham, because Braham provides the benefit of allowing users of Haveliwala to tap into the knowledge and discernment of more experienced users. This option will increase the ability of users of Haveliwala to customize their search results to better suit their needs and find relevant results. 

As to claim 19, Haveliwala as modified teaches a computer program product for implementing a method for dynamically updating search result rankings based on tuning inputs, the computer program product comprising one or more computer-readable storage media having stored thereon computer-executable instructions that (see paragraph [0065]), when executed by one or more processors of the computing system, cause the computing system to perform the method, the method comprising: 
receiving a request for a search from a first user (see paragraphs [0024]-[0025] and Figures 5-6); 
providing search results for the search to the first user, the provided search results having been generated and ranked using a search ranking model, the search results being ranked according to a search results ranking model, each search result having an associated search result attribute (see paragraphs [0024]-[0026] and Figure 6 and the rejection of claim 1); 
receiving tuning input for creating a tuning profile that adjusts the search ranking model, the tuning input indicating that the search result ranking model is to adjust an importance of one or more specified search result attributes by increasing or decreasing the importance of a certain term, increasing or decreasing the importance of a certain search result, or increasing or decreasing a type of search results (see paragraphs [0021]-[0022] and [0025]-[0027] and Figures 2-3 and 6 and the rejection of claim 1);Page 7 of 11
UTILITY PATENTMS Docket No. 340331-US-CNTdynamically updating the provided search results according to the updated ranking based on the tuning input to reflect the changed search results rankings and adding search results to the provided search results according to the determined ranking for each search result (see paragraphs [0026]-[0027] and [0029] and Figures 6-7 and the rejection of claim 1); 
storing the tuning profile (see paragraphs [0021]-[0022] and [0030] and the rejection of claim 1); and 
Haveliwala does not explicitly show: 
applying the tuning profile to subsequent searches by one or more other users such that the tuning profile ranks each search result according to the tuned search result ranking model and the specified search result attributes.  
Braham teaches: 
applying the tuning profile to subsequent searches by one or more other users such that the tuning profile ranks each search result according to the tuned search result ranking model and the specified search result attributes (see paragraphs [0058]-[0059]. The search profiles of other users, including “higher skilled users” may be used to identify relevant results. These additional profiles are stored and may be used in subsequent searches by other users). 
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Haveliwala by the teachings of Braham, because Braham provides the benefit of allowing users of Haveliwala to tap into the knowledge and discernment of more experienced users. This option will increase the ability of users of Haveliwala to customize their search results to better suit their needs and find relevant results. 

As to claim 20, Haveliwala as modified teaches the computer program product of claim 19, the computer-readable storage media having stored thereon computer-executable instructions that, when executed by the one or more processors, cause the computing system to perform the following: 
receiving a search attribute for which the provided search results are to be provided (see Haveliwala paragraphs [0021]-[0022] and [0025]-[0027]); 
determining that one or more stored tuning profiles is associated with the received search attribute (see Haveliwala paragraphs [0021]-[0022] and [0025]-[0027]); and 
applying the tuning profiles associated with the received search attribute to the provided search results resulting from the received search attribute (see Haveliwala paragraphs [0021]-[0022] and [0025]-[0027]).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152